Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 4/14/21.  Claims 1-10 and 12-17 are pending with claim 15 withdrawn from consideration.  Claim 11 has been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawing sheet filed 4/14/21 is approved and overcomes the outstanding drawing objection.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,538,392 to Hamar et al.
Hamar provides a flooring assembly comprised of a plurality of floor sections 20 and 22 each having an underlayment 34 considered to meet the limitation of a flooring tray having tiles 24 secured thereto.  A plurality of securing mechanisms in the form of hook latches [Figs. 8, 9, 10, 14] secure edges which may be designated as header, footer and side edges. When hooks 80 and 82 of figure 9 engage they overlap and interlock and the trays would be restrained from vertical movement.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,538,392 to Hamar et al.

It would have been obvious to one having ordinary skill in the art at the time of invention to have selected one of ceramic, porcelain or stone for the flooring of Hamar at the time of the effective filing date of the invention, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Each of the claimed materials are well known flooring tile materials and Hamar suggests the use of materials other than wood at column 4, lines 39-41.  There would have no unexpected or unpredicatbel results obtained in selecting one of porcelain, ceramic or stone for the flooring surface tiles of Hamar.
Hamar indicates that the flooring strips or “tiles” are secured to the underlayment or “trays” 34 with nails [col. 4, ln 51].
It would have been an obvious choice of design at the time of the effective filing date of the invention to one having ordinary skill in the art to have substituted an adhesive as the means for securing layers 24 and 34 for the disclosed nails. Adhesives are well recognized mechanical equivalents to nails and would perform the function of securing the layers together without any unexpected or unpredictable results.

Applicant's arguments filed 4/14/21 have been fully considered but they are not all found persuasive. 

The arguments with respect to the rejections under Hamar et al. ‘392 are not found persuasive.  Applicant argues that none of the hooks of Hamar overlap to restrain movement along a vertical axis.  The examiner respectfully disagrees.  When hooks 80 and 82 of figure 9 engage they overlap and interlock and the trays would be restrained from vertical movement.  For example when hook 80 is engaged with hook 82 it would be prevented from upward vertical movement by underlayment or “tray” 34.  Thus is considered to meet the last wherein clause of claim 1.

Claims 8-10, 12-14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/           Primary Examiner, Art Unit 3636